David Newbern, Justice. Doug Freeman, the appellee, claims our opinion erred in stating that he did not cross-appeal from the Chancellors’ ruling that he was barred by res judicata from denying his paternity of Stuart Freeman. Mr. Freeman did file a notice of appeal, but he presented no cross-appeal to this Court. Mr. Freeman contends the issue of res judicata was argued “fully and completely” in Point II. of Tod Hall’s original appellant’s brief and in Point II. of his (Doug Freeman’s) appellee’s brief. Point II. of Mr. Hall’s brief argued the Chancellor erred in fading to apply res judicata so as to bind the child, Stuart Freeman, by the original divorce decree. Mr. Hall’s contention was that Stuart was in privity with the parties and thus bound by that decree. Mr. Freeman’s Point II. was stated as follows: “The Trial Court Did Not Err In Determining Paternity Based Upon the Doctrines, Res Adjudicata and Collateral Estoppel.” His argument was that Tod Hall was not a party to the divorce proceeding and thus he had no standing to assert res judicata with respect to any of the parties to the divorce proceeding or to the child. He then added this sentence: “The Appellee, Doug Freeman, contends that he is likewise not bound in asserting that Tod Hall is the putative father of the minor child.” All of the remainder of the argument is devoted to showing that the child, Stuart Freeman, was not bound by the divorce decree and that the Chancellor did not err in her ruling to that effect. Perhaps it could be said that both parties fully and completely argued the issue of res judicata in their appellate briefs, but the argument was not about whether Doug Freeman was bound. Doug Freeman’s point of appeal and his argument, again, were that the Chancellor had not erred. No cross-appeal was presented.  Our Rule 4-4(b) governs the briefs of appellees and cross appellants. After general provisions concerning appellees’ briefs, it states, “This Rule shall apply to cross-appellants. If the cross-appellant is also the appellee, the two separate arguments may he contained in one brief, but each argument is limited to 25 pages. [Emphasis added.]” The Rule obviously contemplates the arguments of appellee and cross-appellant as “separate arguments.” There is no authority to support the contention that a cross-appellant is relieved of presenting his argument as required by Rule 4-4(b) on the ground that he may have made a similar appellee’s argument. While the Rule would have allowed Mr. Freeman to place his two separate arguments in the same brief, it does not relieve him of the burden of making those arguments. Petition denied. Brown, J., dissents.